—Order unanimously affirmed without costs. Memorandum: We affirm the order of Family Court for reasons stated in the decision at Monroe County Family Court (Taddeo, J.). We add only that the duration of the hearing and the passage of time before Family Court’s decision did not deprive respondent of due process of law in the absence of a showing of "substantial prejudice” (Matter of Sarkisian Bros. v State Div. of Human Rights, 48 NY2d 816, 818). The mere passage of time, without some showing of "actual injury”, does not constitute substantial prejudice (Matter of Sarkisian Bros. v State Div. of Hu*946man Rights, supra, at 818). In light of the circumstances, Family Court properly denied respondent’s motion for a further physical examination of Kristen (see, Matter of Jessica R., 78 NY2d 1031, 1033-1035). (Appeal from Order of Monroe County Family Court, Taddeo, J. — Child Abuse.) Present— Green, J. P., Pine, Lawton, Callahan and Boehm, JJ.